  8:19-cv-00331-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 1 of 5 - Page ID # 66




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,                                   8:19CV331

                     Plaintiff,
                                                            MEMORANDUM
       vs.                                                   AND ORDER

“NANCY POLSI” Washington DC
Congress of the United States House of
Representative; State of Nebraska
Department of Justice Attorney General
“DOUG PETERSON”; FEDERAL
BUREAU OF INVESTIGATION;
Nebraska Branch of Judicial (AOC)
Senator BEN SASSE and DEB FISCHER;
and Nebraska Congressman of the United
States Office of DON BACON,

                     Defendants.


      This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing No. 1) and Supplement (Filing 4) to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

              I. SUMMARY OF COMPLAINT AND SUPPLEMENT

       Plaintiff styles this action as a federal tort claim. Plaintiff alleges her son was
falsely imprisoned, and she seeks to recover $1 million in damages on his behalf.

                      II. STANDARDS ON INITIAL REVIEW

       The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
  8:19-cv-00331-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 2 of 5 - Page ID # 67




relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their claims
across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

       Plaintiff has previously been advised that she cannot appear pro se on behalf
of her son, even if she holds a power of attorney. See Cotrell T. Knight v. Robert
Madsen, Case No. 8:18CV347 (§ 2254 habeas action), Memorandum and Order filed
November 11, 2018 (Filing 11); Cotrell T. Knight v. Barb Lewien, Case No.
8:19CV224 (§ 2254 habeas action), Memorandum and Order filed April 17, 2020
(Filing 6). Plaintiff’s pleadings therefore fail to state a claim upon which relief may
be granted with respect to any injury allegedly suffered by her son.

       Nor can Plaintiff seek to recover damages on her own behalf based on alleged
tortious conduct against her son.1 “A federal court’s jurisdiction … can be invoked

      1
        Plaintiff’s son, Cotrell T. Knight, is an adult who was born in March 1989
(Filing 1 at 2); on August 29, 2017, he pled guilty in the District Court of Douglas
County, Nebraska, to one count of possession of a deadly weapon by a prohibited
person and one count of attempted robbery, and subsequently was sentenced to
imprisonment in a facility within the jurisdiction of the Nebraska Department of
                                          2
  8:19-cv-00331-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 3 of 5 - Page ID # 68




only when the plaintiff [her]self has suffered some threatened or actual injury
resulting from the putatively illegal action.” Warth v. Seldin, 422 U.S. 490, 499
(1975) (internal quotation and citation omitted). “A plaintiff’s standing to sue ‘is a
threshold question in every federal case, determining the power of the court to
entertain the suit.’” Dalton v. JJSC Properties, LLC, 967 F.3d 909 (8th Cir. 2020)
(quoting Warth, 422 U.S. at 498).While it is not clear from Plaintiff’s pleadings that
she is claiming to have suffered some injury herself by reason of her son’s alleged
false imprisonment, the court does not have jurisdiction to hear such a claim.2

       In addition, the court notes that none of the Defendants are alleged to have
had any personal involvement in the alleged false imprisonment of Plaintiff’s son.
“A complaint that only lists a defendant’s name in the caption without alleging that
the defendant was personally involved in the alleged misconduct fails to state a claim
against that defendant.” Knight-Bey v. Bacon, No. 8:19CV330, 2020 WL 1929075,
at *2 (D. Neb. Apr. 21, 2020).

      Indeed, it is not alleged that any federal official was involved in the detention,
prosecution, or imprisonment of Plaintiff’s son. In short, Plaintiff’s “federal tort
claim” is frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (a frivolous


Correctional Services. See Case No. 8:18CV347, Petitioner’s Supplement (Filing 4)
and Respondent’s Index of Evidence (Filing 8). His pretrial detention and his post-
conviction incarceration constitute the “false imprisonment” alleged in the present
case. Documents filed in the initial habeas case indicate Plaintiff’s son was held at
the Douglas County Correctional Center prior to sentencing and is currently serving
his sentences at the Nebraska State Penitentiary.
       2
         The same would be true if Plaintiff were to reframe the false imprisonment
claim as a constitutional tort and attempt to bring suit under 42 U.S.C. § 1983 or
Bivens v. Six Unknown Agents, 403 U.S. 388 (1971). “[P]arents lack standing to
bring individual claims under § 1983 based solely upon deprivation of a child’s
constitutional rights.” Rucker on behalf of Rucker v. Smith, No. 8:17CV364, 2018
WL 400761, at *2 (D. Neb. Jan. 12, 2018) (quoting Phillips ex rel. Green v. City of
New York, 453 F. Supp. 2d 690, 734 (S.D.N.Y. 2006)). “In the limited settings where
Bivens does apply, the implied cause of action is the ‘federal analog to suits brought
against state officials under … 42 U.S.C. § 1983.” Iqbal, 556 U.S. at 675-76 (quoting
Hartman v. Moore, 547 U.S. 250, 254, n. 2 (2006)).
                                          3
  8:19-cv-00331-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 4 of 5 - Page ID # 69




claim “lacks an arguable basis either in law or in fact”). Also, because Plaintiff does
not allege that she has exhausted her administrative remedies under the Federal Tort
Claims Act (“FTCA”), this court does not have jurisdiction over any tort claim that
might be brought under that Act.3


      3
         Before bringing a claim in federal court under the Federal Tort Claims Act,
a party must administratively exhaust their remedies under the Act. 28 U.S.C. §
2675(a). As part of this administrative process, the party “shall have first presented
the claim to the appropriate Federal agency.” Id. The presentment requirement is a
jurisdictional prerequisite to filing an FTCA action in federal court. Mader v. United
States, 654 F.3d 794, 808 (8th Cir. 2011) (en banc); Rollo-Carlson as Tr. for
Flackus-Carlson v. United States, __ F.3d __, No. 19-1815, 2020 WL 4814122, at
*2 (8th Cir. Aug. 19, 2020).
       Defendants are described as “Appropriate Agencies” in Plaintiff’s Complaint
(Filing 1 at 1) and are listed as “Appropriate Federal Agenc[ies]” on a claim form
with attachments (“Supplement” (Filing 4)) that Plaintiff filed with the court on
August 1, 2019, a few days after filing her Complaint. The filed claim form is a
Standard Form 95, which has been prescribed by the Department of Justice for filing
claims with federal agencies under the FTCA. See 28 C.F.R. § 14.2(a). While the
regulations provide that if an administrative claim is presented to a “Federal agency”
whose activities did not give rise to the claim, that agency shall transfer the claim
forthwith to the appropriate agency if it can be identified from the claim, see id., §
14.2(b)(1), this court is not a “Federal agency” for purposes of that claim-processing
regulation. See id., § 14.1 (defining “Federal agency”); Kraft v. Office of Chief
Counsel Div. of Veterans Affairs N. Atl. Dist.-N., No. CV 16-1186-RGA, 2018 WL
1293107, at *3 (D. Del. Mar. 13, 2018) (district court not a “Federal agency” for
purposes of 28 C.F.R. § 14.2(b)(1)); Bounds v. U.S. Dist. Court, No. CIV.A.06 0233,
2007 WL 1169377, at *2 (W.D. La. Apr. 18, 2007) (“The transfer regulation allows
constructive filing of claims filed outside the 2-year statute of limitations under 28
U.S.C. § 2401(b), but does not provide for constructive filing of an unexhausted
claim under 28 U.S.C. § 2675(a).” (footnote omitted)). In other words, the filing of
a complaint or claim form with the court does not satisfy the FTCA’s presentment
requirement.
        Additionally, the Nebraska Attorney General is not a federal official, and the
Nebraska Department of Justice is not a federal agency. The Nebraska State Tort
Claims Act also requires exhaustion of administrative remedies prior to filing suit,
and mandates that any suit be filed in state court, not federal court. See Neb. Rev.
Stat. §§ 81-8,213, 81-8,214.
                                            4
  8:19-cv-00331-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 5 of 5 - Page ID # 70




                                 IV. CONCLUSION

      Plaintiffs’ pleadings fail to state a claim upon which relief may be granted or
over which the court has jurisdiction, and this action is frivolous. The court will not
grant Plaintiff leave to amend because to do so would be futile.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s action is dismissed without prejudice.

      2.     Judgment shall be entered by separate document.

      Dated this 31st day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
